Citation Nr: 0605950	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-23 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to August 
1954.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2002 rating action of the decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho, that denied service connection for 
hypertension.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).

In his June 2004 formal appeal, the veteran requested a 
hearing.  This request was later cancelled, on his behalf, in 
an October 2004 letter from his representative. 


FINDING OF FACT

Hypertension did not manifest during service or within one 
year of the veteran's discharge from service, and there is no 
competent medical evidence linking currently diagnosed 
hypertension to active service.


CONCLUSION OF LAW

Hypertension was not incurred in active service, nor is it 
presumed to have been incurred during service. 38 U.S.C.A. §§ 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in March 2002 and November 2002, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claim for service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to substantiate his claim for service connection.  The 
November 2002 letter specifically informed the veteran to 
submit any relevant documents that he might have in his 
possession.  The March 2002 and November 2002 letters 
therefore collectively provided the notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The November 2002 rating decision, May 2004 statement of the 
case (SOC), and October 2004 supplemental statement of the 
case (SSOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim for service 
connection.  The May 2004 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.

All of the veteran's medical service records are presumed to 
have been destroyed in a fire at the National Personnel 
Records Center (NPRC).  Records and reports from non-VA 
health providers have also been obtained, including, but not 
limited to, an ACF Industries Inc. Resume of Company 
Physical, the Idaho State University Speech and Hearing 
Center, the Snake River Cardiovascular and Pulmonary 
Laboratory, the Eastern Idaho Regional Medical Center, and 
the Idaho Heart Institute (Dr. Cameron).  While the veteran 
identified Dr. Richtsmeier as one of his medical providers, 
he failed to provide a release for VA to request records.  In 
the May 2004 SOC, the RO informed the veteran of this 
discrepancy.  The veteran provided treatment flow sheets 
dated in the 1980s which he states were used by Dr. 
Richtsmeier in evaluating his condition.  

The Board is aware that in cases where service medical 
records are presumed destroyed or lost, VA has a heightened 
duty to assist the veteran in developing his claim  O'hare v. 
Derwinski 1 Vet. App. 365 (1991).  This duty includes 
advising the veteran that alternate methods of supporting his 
claim would be considered.  Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  By letter dated in November 2002, the RO 
informed the veteran that his service medical records were 
unavailable and advised the veteran to submit any relevant 
information or evidence that he had in his possession.  The 
May 2004 SOC similarly advised the veteran to submit any 
other evidence, that the veteran might have, that was 
relevant to his claim.  The veteran has submitted letters and 
documents related to his service, though not relevant to the 
claim at issue, which is strong evidence that he understood 
that VA would consider alternate methods of supporting his 
claim.  The Board finds that VA has fulfilled its heightened 
duty to assist the veteran in developing his claim.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  VA examination is unnecessary in this case because 
there is no competent evidence indicating that hypertension 
may be associated with an established event, injury or 
disease in service.  38 C.F.R. § 3.159(c)(4)(i)(C); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The veteran's assertions 
provide the only connection between his current hypertension 
and service.  A medical opinion does not establish a 
connection between a presently existing medical condition and 
an event occurring during service when that connection is 
based solely upon history provided by the veteran.  Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Any medical opinion 
as to the etiological relationship between his hypertension 
and service would necessarily be speculative.  The Court has 
found that speculative opinions do not support a finding of 
service connection.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.


Service connection

The veteran contends that he currently suffers from 
hypertension that had its initial onset during active 
service. 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Hypertension is considered by VA to be a chronic disease, and 
as such, service connection may be granted on a presumptive 
basis if evidence shows that hypertension manifested to a 
compensable degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§3.307(a)(3), 3.309(a) (2005).  Because the veteran was 
separated from service on August 1954, the evidence must show 
that his hypertension manifested to a degree of 10 percent by 
August 1955 in order for service connection to be granted 
based upon a presumptive period.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

The veteran does not claim that he was treated for 
hypertension while on active duty.  Rather, his claim rests 
on his assertion that he was diagnosed with hypertension 
during a separation medical examination in August 1954.  
Unfortunately, the veteran's service medical records are 
presumed destroyed in a fire at the NPRC.  With the exception 
of the veteran's assertions, he has provided no competent 
medical evidence showing a diagnosis of hypertension at 
discharge or within one year of discharge.  Indeed, the first 
evidence of a diagnosis of hypertension by a medical 
practitioner is not until May 1995, which is over 40 years 
after separation from service.  There is no competent medical 
evidence of record linking hypertension to the veteran's 
active service.

The Board is aware of the April 1966 medical report, from ACF 
Industries.  This report contains no diagnosis of 
hypertension; it merely lists a single blood pressure reading 
of 140/94.  This single blood pressure reading could not 
stand as a diagnosis for VA purposes because a diagnosis of 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1) (2005).  Even if the 
April 1966 report did contain a suitable diagnosis of 
hypertension, the record would still reveal a gap of almost 
12 years between separation from service and any evidence of 
hypertension.  

The Board is also aware of the veteran's statement that he 
was referred to Dr. Richtsmeier in 1980 to get his high blood 
pressure under control.  The only evidence of treatment in 
1980 is a collection of papers titled "treatment flow 
sheets" logging blood pressure readings, though a diagnosis 
of hypertension was not provided.  Assuming that the veteran 
did have a diagnosis of hypertension in 1980, there is still 
a time lapse of 26 years since his separation from service.  

In rendering a determination on the merits of a claim, the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  Whether one takes the first evidence of 
diagnosis, complaint, or treatment of hypertension to be 12 
years, 26 years, or 40 years after separation, the lengthy 
period is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
since there is no evidence that the veteran suffered from 
hypertension within one year of discharge, the provisions of 
38 C.F.R. § 3.307 and § 3.309 are inapplicable.

In summary, the claims folder is devoid of objective evidence 
that the veteran's current hypertension had its onset in or 
is related to service, or manifested itself at any time even 
remotely near separation from service.  While the service 
medical records do not exist, neither does any evidence of 
hypertension for many years after separation.  As such, the 
claim must fail for lack of any causal relationship between 
the veteran's service and his current hypertension.  The 
veteran's lay statements concerning the onset of hypertension 
are not competent.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for hypertension and that, 
therefore, the provisions of § 5107(b) are not applicable.


ORDER


Service connection for hypertension is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


